internal_revenue_service department of the treasury index no washington dc person to contact telephone number refer reply to i i g ebeo br1 - plr-118087-98 jan employer plan custodial_account agreement custodian city x i dear this is in reply to your letter dated date and subsequent correspondence on behaif of the above employer requesting a ruling on the federal tax consequences of employer's deferred_compensation plan the plan and related custodial_account under sec_457 of the internal_revenue_code employer city x is an eligible_employer within the meaning of sec_457 of the code the plan is intended to be an eligible_deferred_compensation_plan to which sec_457 applies employer previously received a private_letter_ruling with respect to the plan on date the plan was subsequently amended and employer requests a ruling stating that the plan is in compliance with sec_457 as amended by the small_business job protection act of under the plan an employee participant may elect to defer compensation received for services to the employer until retirement death or separation_from_service with employer or until the occurrence of an unforeseeable_emergency the election to defer compensation must be made prior to the month for which the compensation is earned the plan provides for a catch-up computation for amounts deferred for one or more of the participant's last three taxable years ending before he attains normal i99igi tub retirement age under the plan the amounts that may be deferred under the annual maximum limitation and the catch-up provision are within the limitations set out in sec_457 of the code a participant or his beneficiary may elect the manner in which his deferred amounts will be distributed these include substantially equivalent monthly quarterly semi-annual or annual installments partial lump-sum payment the rest to be paid in substantially equivalent monthly quarterly semi-annual or annual installments or a lump sum cash payment the election must be made prior to the month any such amounts become payable to the participant or the beneficiary if the participant or his beneficiary fails to make a timely election concerning distribution of the deferred amounts benefits shall be paid at the time and in the manner prescribed by the plan the manner and time of benefit payout must meet the distribution_requirements of sec_457 and sec_401 of the code deferrals under the plan will be held in a custodial_account pursuant to the written custodial_account agreement between city x and custodian a bank amounts deferred under the plan will be transferred to the custodian or its agent as promptly as possible but in no event later than two business days after the applicable payroll date and will be invested promptly in accordance with the investment directions of the participant but in no event later than two business days following receipt of the amounts by the custodian or its agent the custodial_account agreement provides that it shall be impossible prior to t further provides that the assets of the custodial_account will never the satisfaction of all liabilities with respect to plan participants and their beneficiaries for any part of the funds of the custodial_account to be used for or diverted to purposes other than for the exclusive benefit of the participants or their beneficiaries as provided for in the plan inure to the benefit of the employer and will be held for the exclusive purposes of providing benefits to the participants and their beneficiaries and defraying reasonable expenses of administering the plan and the custodial_account no amount payable at any time under the plan will be subject in any manner to alienation by anticipation sale transfer assignment bankruptcy pledge attachment charge or encumbrance of any kind the plan provides that no payments to an alternate_payee pursuant to a domestic_relations_order may be made prior to the earliest date as of which payments to the participant could commence under the plan upon the receipt of a plan certifted domestic_relations_order a portion of the participant's account as determined under the plan certified domestic relation order shall be segregated in an account maintained on behalf of the alternate_payee sec_457 of the code provides rules for the deferral of compensation by an individual participant in an eligible_deferred_compensation_plan as defined in sec_457 sec_457 of the code provides that in the case of a participant in an eligible_deferred_compensation_plan any amount of compensation deferred under the plan and any income attributable to the amounts so deferred shall be includible in gross_income only for the taxable_year in which such compensation or other income is paid or otherwise made available to the participant or beneficiary sec_457 prescribes that an eligible_deferred_compensation_plan must meet the distribution_requirements of sec_457 sec_457 provides that for a sec_457 plan to be an eligible_plan the plan must have distribution_requirements providing that under the plan amounts will not be made available to participants or beneficiaries earlier than i the calendar_year in which the participant attains age ii when the participant is separated from service with the employer or iii when the participant is faced with an unforeseeable_emergency as determined under treasury regulations however sec_401 c i generally allows plans to postpone the required_beginning_date until april of the calendar_year following the later of the calendar_year in which the employee retires or in which he attains age sec_1_457-2 of the income_tax regulations defines an unforeseeable_emergency as a severe financial hardship to the participant resulting from a sudden and unexpected illness or accident of the participant or of a dependent loss of a participant's property due to casualty or other similar extraordinary an unforeseeable circumstances arising as a result of events beyond the control of the participant sec_457 provides that a plan maintained by an eligible governmental employer shalt not be treated as an eligible deferred_compensation pian unless all assets and rights purchased with such deferred_compensation amounts and all income attributable to such amounts property or rights of the plan are held in trust for the exclusive benefit of participants and their beneficiaries sec_457 provides that for purposes of sec_457 custodial accounts described in sec_401 shail be treated as trusts caf a basic requirement prescribed by sec_457 is that an eligible sec_457 plan must meet the sec_457 distribution_requirements described above in order to retain its tax-deferred eligible status a sec_457 plan would violate these provisions of sec_457 and regulations thereunder if the participant or anyone else received a distribution earlier than the earliest date established in sec_457 the plan provides that all distributions will be made in accordance with sec_457 sec_401 and the regulations thereunder based upon the provisions of the plan and the custodial_account agreement summarized above we conclude as follows the plan is an eligible_deferred_compensation_plan as defined in sec_457 of the internal_revenue_code_of_1986 amounts of compensation deferred under the plan including any income attributable to the deferred_compensation will be includible in gross_income for the taxable_year or years in which amounts are paid or otherwise made available to the participant or a participant's beneficiary in accordance with the terms of the plan the custodial_account established under the plan will be treated as a_trust for purposes of sec_457 no opinion is expressed concerning the timing of the inclusion in income of amounts deferred under any deferred_compensation plan other than the plan described above n addition this ruling applies only to deferrals made after the date this ruling is issued this ruling is directed only to the employer and its employees sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked if the adopted temporary or final regulations are inconsistent with any csf conclusion in the ruling see section dollar_figure of revproc_98_1 r b however when the criteria in section dollar_figure of revproc_98_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances gq sincerely yours ail robert d patchgll acting chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy for sec_6110 purposes
